Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 25 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My dear Mary
					Rosburg 25 July 1826
				
				I left my famous case and bottle containing the teeth in the Mahogany desk in my bed room—I will thank you to roll it up in paper and get your brother to seal it at each end to give to dr Huntt who will leave it for me at the City Hotel in New Your in the care of Mr Willerd the Bar Keeper—We are all here as stupid as possible wishing for you and already wanting to be at home—Give my love to all and believe me most affectionately yours
				
					L C A
				
				
			